DR PEPPER SNAPPLE GROUP, INC.
EMPLOYEE STOCK PURCHASE PLAN
Section 1
PURPOSE
          The purpose of the Dr Pepper Snapple Group, Inc. Employee Stock
Purchase Plan is to provide Employees of the Company and its Designated
Subsidiaries with an opportunity to acquire a proprietary interest in the
Company’s long-term performance and success through the purchase of shares of
Common Stock at a price that may be less than the Fair Market Value of the stock
on the date of purchase from funds accumulated through payroll deductions.
Section 2
BACKGROUND
          The Plan is intended to qualify as an “employee stock purchase plan”
under Code Section 423. The Plan will, accordingly, be construed so as to extend
and limit participation in a manner within the requirements of that Code
section. The terms of the Plan as contained in this document will apply with
respect to Purchase Periods beginning on and after the Effective Date.
Section 3
DEFINITIONS
          As used in the Plan, the following terms, when capitalized, have the
following meanings:
          “Board” means the Board of Directors of the Company.
          “Business Day” means a day that the New York Stock Exchange, or such
other principal exchange on which the Common Stock is traded, is open for
trading.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Committee” means the committee described in Section 11.
          “Common Stock” means the common stock, par value $.01 per share, of
the Company, or any stock into which that common stock may be converted,
reclassified or exchanged.
          “Company” means Dr Pepper Snapple Group, Inc., a Delaware corporation,
and any successor entity.
          “Compensation” means (a) for salaried Employees, the regular base
salary or wages, and commissions, paid by the Company or a Designated Subsidiary
for services

 



--------------------------------------------------------------------------------



 



performed by such Employees which are computed on a weekly, biweekly, monthly,
annual or other comparable basis, before any payroll deductions for taxes or any
other purposes; and (b) for hourly Employees, wages paid by the Company or a
Designated Subsidiary for services performed by such Employees which are
computed on a biweekly or other comparable basis, before any payroll deductions
for taxes or any other purposes. However, in the case of both (a) and (b) above,
Compensation shall not include overtime, shift premium, bonuses and other
special payments, incentive payments, pension, severance pay, foreign service
premiums or other foreign assignment uplifts or any other extraordinary
compensation, nor Company or Designated Subsidiary contributions to a retirement
plan or any other deferred compensation or employee benefit plan or program of
the Company or any Designated Subsidiary.
          “Contributions” means all amounts contributed by a Participant to the
Plan in accordance with Section 6.
          “Designated Subsidiary” means a Subsidiary that has been designated by
the Board or the Committee as eligible to participate in the Plan as to its
eligible Employees.
          “Effective Date” means May 7, 2008.
          “Employee” means any person who performs services as an employee for,
and who is classified as an employee on the payroll records of, the Company or a
Designated Subsidiary.
          “Fair Market Value” of a share of Common Stock means, as of a
particular date, (i) if shares of Common Stock are listed on a national
securities exchange, the closing sales price per share of Common Stock on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on that date, or, if there
shall have been no such sales reported on that date, on the last preceding date
on which such a sale was so reported, (ii) if the Common Stock is not so listed,
but is traded on an over the counter market, the mean between the closing bid
and asked price on that date, or, if there are no such prices available for such
date, on the last preceding date on which such prices shall be available, as
reported by the National Quotation Bureau Incorporated, or (iii) if shares of
Common Stock are not publicly traded, the most recent value determined by an
independent appraiser appointed by the Company for such purpose.
          “Offering Date” means the first Business Day of each Purchase Period.
          “Participant” means a participant in the Plan as described in
Section 5.
          “Payroll Deduction Account” means the bookkeeping account established
for a Participant in accordance with Section 6.
          “Plan” means the Dr Pepper Snapple Group, Inc. Employee Stock Purchase
Plan, as set forth herein, and as amended and restated from time to time.

2



--------------------------------------------------------------------------------



 



          “Purchase Date” means the last Business Day of each Purchase Period or
such other date as required by administrative operational requirements.
          “Purchase Period” means a period of twelve months commencing on
January 1 of each calendar year and ending on the following December 31, or such
other period as determined by the Committee; provided that in no event may a
Purchase Period exceed 27 months. The initial Purchase Period following the
Effective Date may be a short Purchase Period beginning on the date selected by
the Committee (but no earlier than the date of effectiveness of the initial
registration statement on Form S-8 filed by the Company with respect to the
Plan), and ending on a date selected by the Committee.
          “Purchase Price” means an amount equal to 85% to 100% of the Fair
Market Value of a Share on one of the following dates: (i) the Offering Date,
(ii) the Purchase Date or (iii) the lower of the Offering Date or the Purchase
Date, as the Committee in its sole discretion shall determine and communicate to
the Participants.
          “Share” means a share of Common Stock, as adjusted in accordance with
Section 13.
          “Subsidiary” means each corporation in an unbroken chain of
corporations beginning or ending with the Company if, on or after the Effective
Date, each of the corporations other than the last corporation in the chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in the chain.
Section 4
ELIGIBILITY
     (a) Eligible Employees. Any person who is an Employee as of an Offering
Date in a given Purchase Period will be eligible to participate in the Plan for
that Purchase Period, subject to the requirements of Section 5 and the
limitations imposed by Code Section 423(b). Notwithstanding the foregoing, the
Committee may, on a prospective basis, (i) exclude from participation in the
Plan any or all Employees whose customary employment is 20 hours per week or
less or is not for more than five months in a calendar year, and (ii) impose an
eligibility service requirement of up to two years of employment. The Committee
may also determine that a designated group of highly compensated employees
(within the meaning of Code Section 414(q)) are ineligible to participate in the
Plan.
     (b) Five Percent Shareholders. Notwithstanding any other provision of the
Plan, no Employee will be eligible to participate in the Plan if the Employee
(or any other person whose stock would be attributed to the Employee pursuant to
Code Section 424(d)) owns an amount of capital stock of the Company and/or holds
outstanding options to purchase stock which equals or exceeds five percent (5%)
of the total combined voting power or value of all classes of stock of the
Company or a Designated Subsidiary.

3



--------------------------------------------------------------------------------



 



Section 5
PARTICIPATION
          An Employee may elect to become a Participant in the Plan by
completing such enrollment documents as are provided by the Committee or its
designee, including where applicable a payroll deduction authorization form, and
submitting them to the Committee or its designee in accordance with the
administrative requirements and any limitations established by the Committee.
The enrollment documents will set forth the amount of the Participant’s
Contributions, which may be established as a percentage of the Participant’s
Compensation or a specific dollar amount; provided, however, in no event shall a
Participant’s Contributions exceed an amount of compensation which would give
the Participant the right to purchase a number of shares at an annual rate which
exceeds the accrual limit specified in Code Section 423(b)(8) for a calendar
year. Contributions to the Plan may be also subject to such other limits
designated by the Committee, including any minimum Contribution amount or
percentage.
          The Plan is a discretionary plan. Participation by any Employee is
purely voluntary. Participation in the Plan with respect to any Purchase Period
shall not entitle any Participant to participate with respect to any other
Purchase Period.
Section 6
CONTRIBUTIONS
     (a) Payroll Deductions. A Participant’s Contributions with respect to a
Purchase Period will begin on the first payroll paid with respect to such
Purchase Period and will end on the last payroll paid on or before the Purchase
Date of said Purchase Period, unless the Participant elects to withdraw from the
Plan as provided in Section 9. A Participant’s enrollment documents will not
remain in effect for successive Purchase Periods unless the Committee otherwise
provides.
     (b) Payroll Deduction Account. For each payroll for which the Participant
has elected to make Contributions to the Plan by means of payroll deduction or
otherwise (as approved by the Committee), the Committee will credit the amount
of each Participant’s Contributions to the Participant’s Payroll Deduction
Account. A Participant may not make any additional payments to the Participant’s
Payroll Deduction Account, except as expressly provided in the Plan or as
authorized by the Committee.
     (c) No Interest. No interest or other earnings will accrue on a
Participant’s Contributions to the Plan or be payable to a Participant upon any
payment to or withdrawal by such Participant of funds from such Participant’s
Payroll Deduction Account.
     (d) Non-U.S. Contributions. In countries where payroll deductions are not
permissible or feasible, the Committee may, in its sole discretion, permit an
Employee to participate in the Plan by alternative means. Except as otherwise
specified by the Committee, Contributions (including payroll deductions) made
with respect to Employees paid in currencies other than U.S. dollars will be
accumulated in local currency and converted to U.S. dollars as of the Purchase
Date.

4



--------------------------------------------------------------------------------



 



Section 7
STOCK PURCHASES
     (a) Automatic Purchase. Effective as of the close of business on each
Purchase Date, but subject to the limitations of Section 8, each Participant
will be deemed, without further action, to have automatically purchased the
number of whole Shares that the Participant’s Payroll Deduction Account balance
can purchase at the Purchase Price specified by the Committee as applicable for
that Purchase Period on that Purchase Date and such Shares will be considered to
be issued and outstanding. Except as otherwise specified by the Committee, any
amounts that are not sufficient to purchase a whole Share will be returned to
each Participant following the Purchase Period.
     (b) Delivery of Shares. Purchased Shares shall be credited in book entry
form as soon as practicable after each Purchase Date to an account administered
by a designated custodian, bank or financial institution. The Committee may
require that Shares be retained by the account administrator for a specified
period of time and may restrict dispositions during that period, and the
Committee may establish other procedures to permit tracking of disqualifying
dispositions of the Shares or to restrict transfer of the Shares. A Participant
shall not be permitted to pledge, transfer, or sell Shares until they are issued
in book entry, except as otherwise permitted by the Committee and subject to the
Company’s policies regarding securities trading.
     (c) Notice Restrictions. The Committee may require, as a condition of
participation in the Plan, that each Participant agree to notify the Company if
the Participant sells or otherwise disposes of any Shares within two years of
the Offering Date or one year of the Purchase Date for the Purchase Period in
which the Shares were purchased.
     (d) Shareholder Rights. A Participant will have no interest or voting right
in a Share until a Share has been purchased on the Participant’s behalf under
the Plan.
Section 8
LIMITATION ON PURCHASES
     (a) Limitations on Aggregate Shares Available During a Purchase Period.
With respect to each Purchase Period, the Committee, at its discretion, may
specify the maximum number of Shares that may be purchased or such other
limitations that it may deem appropriate, subject to the aggregate number of
Shares authorized under Section 12 of this Plan. If the number of Shares to be
purchased on a Purchase Date exceeds the number of Shares available for purchase
under the Plan, the Shares purchased on such Purchase Date shall be reduced to
an amount determined by the Committee not to exceed the number of Shares so
available for purchase and shall be allocated by the Committee pro rata among
the Participants in the Purchase Period in proportion to the relative amounts
credited to their accounts. Any amounts not thereby applied to the purchase of
Shares under the Plan shall be refunded to the Participants after the end of the
Purchase Period, without interest.
     (b) Limitations on Participant Purchases. Participant purchases are subject
to the following limitations:

5



--------------------------------------------------------------------------------



 



     (1) Purchase Period Limitation. Subject to the calendar year limits
provided in (2) below, the maximum number of Shares that a Participant will have
the right to purchase in any Purchase Period will be determined by dividing
(i) the accrual limit specified in Code Section 423(b)(8) by (ii) the Fair
Market Value of one Share on the Offering Date for such Purchase Period.
     (2) Calendar Year Limitation. No right to purchase Shares under the Plan
will be granted to an Employee if such right, when combined with all other
rights and options granted under all of the Code Section 423 employee stock
purchase plans of the Company, its Subsidiaries or any parent corporation
(within the meaning of Code Section 424(e)), would permit the Employee to
purchase Shares with a Fair Market Value (determined at the time the right or
option is granted) in excess of the accrual limit specified in Code Section
423(b)(8) for each calendar year in which the right or option is outstanding at
any time, determined in accordance with Code Section 423(b)(8).
     (c) Refunds. As of the first Purchase Date on which this Section 8 limits a
Participant’s ability to purchase Shares, the Participant’s payroll deductions
will terminate, and the unused balance will be returned to such Participant
without interest.
Section 9
WITHDRAWAL FROM PARTICIPATION
          Subject to the Company’s policies regarding securities trading, a
Participant may cease participation in a Purchase Period at any time prior to
the Purchase Date and withdraw all, but not less than all, of the Contributions
credited to the Participant’s Payroll Deduction Account by providing at least
15 days’ prior written notice in the form and manner prescribed by the
Committee. Partial cash withdrawals shall not be permitted. If a Participant
elects to withdraw, the Participant may not make any further Contributions to
the Plan for the purchase of Shares during that Purchase Period. A Participant’s
voluntary withdrawal during a Purchase Period will not have any effect upon the
Participant’s eligibility to participate in the Plan during a subsequent
Purchase Period.
Section 10
EMPLOYMENT TERMINATION
     (a) In General. If a Participant’s employment with the Company or a
Designated Subsidiary terminates for any reason, the Participant will cease to
participate in the Plan and the Company or its designee will refund the balance
in the Participant’s Payroll Deduction Account without interest.
     (b) Leaves of Absence. The Committee may establish administrative policies
regarding a Participant’s rights to continue to participate in the Plan in the
event of such Participant’s leave of absence.

6



--------------------------------------------------------------------------------



 



Section 11
PLAN ADMINISTRATION AND AMENDMENTS
          The Plan will be administered by the Committee, which will be
appointed by the Board. The Committee will initially be the Compensation
Committee of the Board unless and until the Board appoints another committee to
administer the Plan; provided, however, that such committee shall satisfy the
independence requirements under Section 16 of the Securities Exchange Act of
1934, as amended, and as prescribed by any stock exchange on which the Common
Stock is listed.
          Subject to the express provisions of the Plan, the Committee will have
the discretionary authority to interpret the Plan and to make factual and legal
determinations; to take any actions necessary to implement the Plan; to
prescribe, amend, and rescind rules and regulations relating to the Plan; and to
make all other determinations necessary or advisable in administering the Plan.
All such determinations will be final and binding upon all persons. The
Committee may request advice or assistance or employ or designate such other
persons as are necessary or appropriate for proper administration of the Plan.
          To the fullest extent permitted by law, the Company shall indemnify
and hold harmless any member of the Board or any Committee and other individuals
performing services on behalf of the Committee, against any liability, cost or
expense arising as a result of any claim asserted by any person or entity under
applicable laws with respect to any action or failure to act of such individuals
taken in connection with this Plan, except claims or liabilities arising on
account of the willful misconduct or bad faith of such Board member, Committee
member or individual.
Section 12
RESERVED SHARES
          Subject to adjustments as provided in Section 13, the maximum number
of Shares available for purchase under the Plan on or after the Effective Date
is 2,250,000 Shares. Shares issued under the Plan may be Shares of original
issuance, Shares held in treasury, or Shares that have been reacquired by the
Company.
Section 13
CAPITAL CHANGES
     (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the right to purchase Shares covered by a current
Purchase Period and the number of Shares which have been authorized for issuance
under the Plan for any future Purchase Period, the maximum number of Shares each
Participant may purchase each Purchase Period (pursuant to Section 8), as well
as the price per Share and the number of Shares covered by each right under the
Plan which have not yet been purchased shall be proportionately adjusted, as
determined by the Committee, for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company. Except as expressly provided in the immediately

7



--------------------------------------------------------------------------------



 



preceding sentence and unless otherwise determined by the Committee, no issuance
by the Company of shares of stock of any class, or securities convertible into
or exchangeable for shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares hereunder.
     (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Purchase Period then in progress shall be
shortened by the Committee’s setting a new Purchase Date and shall terminate
immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Committee. The new Purchase Date
selected by the Committee shall be before the date of the Company’s proposed
dissolution or liquidation. Each Participant will be notified in writing, at
least 10 business days prior to the new Purchase Date or such shorter period as
the Committee may determine, that the Purchase Date for the Participant’s right
to purchase Shares has been changed to the new Purchase Date and that the
applicable number of Shares will automatically be purchased on the new Purchase
Date, unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 9 hereof.
     (c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger or consolidation
of the Company with or into another entity, unless provided otherwise by the
Committee each outstanding right to purchase Shares shall be assumed, or an
equivalent right to purchase shares substituted, by the successor or resulting
entity or a parent or subsidiary of the such entity. In the event that the
successor or resulting entity refuses to assume or substitute the right to
purchase Shares or if so determined by the Committee, any Purchase Period then
in progress shall be shortened by the Committee’s setting a new Purchase Date
and any Purchase Period then in progress shall end on the new Purchase Date. The
new Purchase Date selected by the Committee shall be before the effective date
of such proposed sale, merger or consolidation. Each Participant will be
notified in writing at least 10 business days prior to the new Purchase Date or
such shorter period as the Committee may determine that the Purchase Date for
the Participant’s right to purchase Shares has been changed to the new Purchase
Date and that the applicable number of Shares will be purchased automatically on
the new Purchase Date, unless prior to such date the Participant has withdrawn
from the Plan as provided in Section 9 hereof.
Section 14
AMENDMENT OR TERMINATION OF THE PLAN
          The Board or the Committee, in its sole discretion, may suspend or
terminate the Plan, or amend the Plan in any respect; provided, however, that
the stockholders of the Company must approve any amendment to the extent
required by Code Section 423 or the requirements of any stock exchange on which
the Common Stock is listed.
          The Plan and all rights of Employees under the Plan will terminate:
(a) immediately following the Purchase Date on which the number of Shares
purchased on such date has been reduced pursuant to Section 8(a), unless
otherwise determined by the Board, or (b) at any date at the discretion of the
Board or the Committee. Upon termination of the Plan, each Participant will
receive the balance in the Participant’s Payroll Deduction Account, without
interest.

8



--------------------------------------------------------------------------------



 



Section 15
REGULATORY AND TAX COMPLIANCE; LISTING OF SHARES
          The Plan, the grant and exercise of the rights to purchase Shares
under the Plan, and the Company’s obligation to sell and deliver Shares upon the
exercise of rights to purchase Shares, will be subject to all applicable
federal, state and foreign laws, rules and regulations, and to such approvals by
any regulatory or government agency as may be required or desirable. The Plan is
intended to comply with Rule 16b-3 under the U.S. Securities Exchange Act of
1934, as amended. Any provision inconsistent with such Rule shall be inoperative
and shall not affect the validity of the Plan.
          If at any time the Board or the Committee shall determine that the
listing, registration or qualification of the Shares covered by the Plan upon
any national securities exchange or reporting system or under any applicable law
is necessary or desirable as a condition of, or in connection with, the sale or
purchase of Shares under the Plan, no Shares will be sold, issued or delivered
unless and until such listing, registration or qualification shall have been
effected or obtained, or otherwise provided for.
Section 16
NON-U.S. JURISDICTIONS
          The Committee may, in its sole discretion, adopt such rules or
procedures to accommodate the requirements of local laws of non-U.S.
jurisdictions, including rules or procedures relating to the handling of payroll
deductions, conversion of local currency, payroll taxes and withholding
procedures, as the Committee in its sole discretion deems appropriate. The
Committee may also adopt rules and procedures different from those set forth in
the Plan applicable to Participants who are employed by specific Designated
Subsidiaries or at certain non-U.S. locations that are not intended to be within
the scope of Code Section 423, subject to the provisions of Section 12, and may
where appropriate establish one or more sub-plans for this purpose.
Section 17
MISCELLANEOUS
     (a) Nontransferability. Except by the laws of descent and distribution, no
benefit provided hereunder, including a right to purchase Shares, shall be
subject to alienation, assignment, or transfer by a Participant (or by any
person entitled to such benefit pursuant to the terms of this Plan), nor shall
it be subject to attachment or other legal process of whatever nature, and any
attempted alienation, assignment, attachment, or transfer shall be void and of
no effect whatsoever and, upon any such attempt, the benefit shall terminate and
be of no force or effect. During a Participant’s lifetime, rights granted to the
Participant hereunder shall be exercisable only by the Participant. Shares of
Common Stock shall be delivered only to the Participant or, in the event of his
death, his properly designated beneficiary entitled to receive the same or, in
the absence of such designation, to the executor, administrator or other legal
representative of the Participant’s estate.

9



--------------------------------------------------------------------------------



 



     (b) Tax Withholding. The Company or any Designated Subsidiary shall have
the right to withhold from all payments hereunder any federal, state, local, or
non-U.S. income, social insurance, or other taxes that it deems are required by
law to be withheld with respect to such payments. If such withholding is
insufficient to satisfy such Federal, state, local or non-U.S. taxes, the
Participant shall be required to pay to the Company or Designated Subsidiary, as
the case may be, such amount required to be withheld or make such other
arrangements satisfactory to the Company or such Designated Subsidiary, as the
Committee shall determine.
     (c) No Employment Right. Nothing contained in this Plan nor any action
taken hereunder shall be construed as giving any right to any individual to be
retained as an officer or Employee of the Company or any other employer or
subsidiary or affiliate of the Company.
     (d) Equal Rights and Privileges. All eligible Employees shall have equal
rights and privileges with respect to the Plan so that the Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and related regulations. Any provision of the
Plan which is inconsistent with Section 423 or any successor provision of the
Code shall without further act or amendment by the Company be reformed to comply
with the requirements of Section 423.
     (e) No Rights as Shareholder. A Participant shall not be considered a
shareholder with respect to Shares to be purchased until the Purchase Date.
Thus, a Participant shall not have a right to any dividend or distribution on
Shares subject to purchase during a Purchase Period.
     (f) Relationship to Other Benefits. It is not intended that any rights or
benefits provided under this Plan be considered part of normal or expected
compensation for purposes of calculating any severance, redundancy, termination
indemnity, end of service awards, pension, retirement, profit sharing, or group
insurance plan or similar benefits or payments. No payment under this Plan shall
be taken into account in determining any benefits under any severance,
termination, end of service awards, pension, retirement, profit sharing, or
group insurance plan of the Company or any Designated Subsidiary or subsidiary
or affiliate of the Company.
     (g) Expenses. The expenses of implementing and administering this Plan
shall be borne by the Company. Any brokerage fees for the subsequent transfer or
sale of Shares acquired under this Plan shall be paid by the Participant (or his
beneficiary or estate, if applicable).
     (h) Titles and Headings. The titles and headings of the Sections and
subsections in this Plan are for convenience of reference only, and in the event
of any conflict, the text of this Plan, rather than such titles or headings,
shall control.
     (i) Application of Funds. All funds received by the Company under the Plan
shall constitute general funds of the Company.
     (j) Nonexclusivity of Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than

10



--------------------------------------------------------------------------------



 



under the Plan, and such arrangements may be either applicable generally or only
in specific cases.
     (k) Duration of Plan. Notwithstanding any provision in the Plan, no rights
to purchase Shares shall be granted hereunder prior to the Effective Date.
Following termination of the Plan in accordance with Section 14, the Plan shall
remain in effect until all rights granted under the Plan prior to such
termination have been exercised or expired, vested or forfeited, and/or
otherwise satisfied.
     (l) Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
its duly authorized officer, effective as provided herein.

                  DR PEPPER SNAPPLE GROUP, INC.    
 
           
 
  By:   /s/ James L. Baldwin, Jr.    
 
           
 
      Corporate Secretary    

-12-